In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                     No. 07-21-00256-CR
                                     No. 07-21-00257-CR
                                 ________________________


                            GILBERT FERNANDEZ, APPELLANT

                                               V.

                                STATE OF TEXAS, APPELLEE



                             On Appeal from the 100th District Court
                                  Collingsworth County, Texas
                Trial Court Nos. 3062 & 3063; Honorable Stuart Messer, Presiding


                                        February 22, 2021

                      ORDER OF ABATEMENT AND REMAND
                       Before QUINN, C.J., and PIRTLE and PAKRER, JJ.


      Appellant, Gilbert Fernandez, appeals his convictions for murder 1 and for

aggravated assault with a deadly weapon. 2 He was sentenced to life imprisonment for



      1   See TEX. PENAL CODE ANN. § 19.02.

      2   See TEX. PENAL CODE ANN. § 22.02.
murder and to twenty years confinement for aggravated assault, with the sentences to

run concurrently. The court reporter’s record was due February 10, 2022, but was not

filed. The court has been notified that the official court reporter, Krista Hodges, passed

away on January 16, 2022.             Under these unfortunate circumstances, we abate the

appeals and remand the causes to the trial court to arrange for the appointment of a

deputy court reporter to complete the record, if possible. See TEX. R. APP. P. 13.5,

35.3(c), 37.3(a)(2). The name, address, telephone number, and email address of the

deputy court reporter shall be provided by order of the trial court and included in the clerk’s

record to be filed with this court by March 11, 2022. 3 The court reporter’s record shall be

filed with this court within thirty days of the date of appointment of the deputy court

reporter. Should further time be needed to perform these tasks, then same may be

requested.


        It is so ordered.


                                                                 Per Curiam


Do not publish.




        3  The clerk’s records were due February 10, 2022. To date, the clerk has not filed the records,
notified the court of the status of the records, or requested an extension of time. Accordingly, the entire
clerk’s records, including the Order Appointing a Deputy Court Reporter, shall be filed by March 11, 2022.

                                                    2